Citation Nr: 0508506	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  98-07 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Entitlement to service connection for a back disorder.

2.	Entitlement to service connection for a leg disorder.

3.	Entitlement to service connection for a dental 
condition.

4.	Entitlement to service connection for a skin disease, 
claimed as a residual of exposure to Agent Orange.

5.	Entitlement to service connection for a liver disease, 
claimed as a residual of exposure to Agent Orange.

6.	Entitlement to service connection for a urinary tract 
disease, claimed as a residual of exposure to Agent 
Orange.

7.	Entitlement to service connection for a respiratory 
disease, claimed as a residual of exposure to Agent 
Orange.

8.	Entitlement to an initial rating in excess of 10 percent 
for tinnitus.

9.	Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

10.	Entitlement to a rating in 
excess of 30 percent for a retained foreign body in the 
left eye retina with traumatic cataract.

11.	Entitlement to a compensable 
rating for a perforated left tympanic membrane with 
bilateral hearing loss.

12.	Entitlement to an effective 
date earlier than March 18, 1994, for the grant of 
service connection for PTSD.

13.	Entitlement to an effective 
date earlier than June 9, 1994for the award of a 30 
percent evaluation for the service-connected left eye 
disability. 


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
July 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which granted service connection and 
assigned a 30 percent evaluation for PTSD, effective March 
18, 1996; increased an evaluation for retained foreign body 
in the left eye retina with traumatic cataract from 10 
percent to 30 percent, effective June 9, 1994; confirmed a 
noncompensable evaluation for a perforated left tympanic 
membrane with left ear high frequency hearing loss; and 
denied service connection for back and leg disabilities.  The 
veteran also appealed a June 1997 rating decision by the St. 
Louis, Missouri, RO that denied service connection for a 
dental condition.

Thereafter, the veteran appealed a February 1998 rating 
decision from the New York RO that denied service connection 
for Agent Orange exposure residuals, claimed as skin, liver, 
and urinary tract disorders and respiratory disease; denied 
an effective date earlier than March 18, 1996, for a grant of 
service connection for PTSD; and denied an effective date 
earlier than June 9, 1994, for a 30 percent increased 
evaluation for the service-connected left eye disability.

In May 2002, the veteran submitted a notice of disagreement 
(NOD) as to the RO's July 2001 grant of service connection 
for tinnitus and award of a 10 percent disability evaluation.  
In August 2002, the Board remanded the veteran's claim to 
comply with his request to testify at a hearing at the RO 
before a Veterans Law Judge.   In February 2003, the veteran 
testified at a Travel Board hearing before the undersigned at 
the RO.  

In July 2003, the Board remanded the veteran's claims to the 
RO for further evidentiary and procedural development.

In a February 2004 written statement, the veteran appears to 
raise a claim of clear and unmistakable error regarding a 
January 1970 RO determination that denied dental benefits.  
The matter is referred to the RO for clarification and 
consideration.


FINDINGS OF FACT

1.	The objective and competent medical evidence of record 
preponderates against a finding that any currently 
diagnosed back disorder is related to the veteran's 
period of active military service.
 
2.	The objective and competent medical evidence of record 
preponderates against a finding that any currently 
diagnosed knee disorders (variously identified as leg 
disorders) are related to the veteran's period of active 
military service.

3.	The objective and competent medical evidence of record 
preponderates against a finding that the veteran has a 
currently diagnosed dental abnormality due to a combat 
wound or other in-service dental trauma; nor is there 
evidence that he has a current dental disorder related 
to service.

4.	The objective and competent medical evidence of record 
preponderates against a finding that any currently skin 
disorder is related to the veteran's period of active 
military service, including exposure to Agent Orange.

5.	The objective and competent medical evidence of record 
preponderates against a finding that the veteran has a 
currently diagnosed liver disease related to his period 
of active military service, including exposure to Agent 
Orange.

6.	The objective and competent medical evidence of record 
preponderates against a finding that the veteran 
currently has a diagnosed urinary tract infection 
related to his period of active military service, 
including exposure to Agent Orange.

7.	The objective and competent medical evidence of record 
preponderates against a finding that any currently 
diagnosed respiratory disorder, or asthma, is related to 
the veteran's period of active military service, 
including exposure to Agent Orange.

8.	The objective and probative medical evidence of record 
reflects the veteran's complaints of constant tinnitus.

9.	The evidence is in approximate balance as to whether the 
probative medical evidence of record supports a finding 
that the veteran's service-connected PTSD is manifested 
by occasional panic attacks and sleep difficulty 
including combat-related nightmares, depression, and 
social isolation resulting in occupational and social 
impairment with reduced reliability and productivity, 
and the need to take regularly prescribed medication for 
depression, with no more than serious impairment.

10.	The objective and competent medical evidence of 
record reflects that the veteran's service-connected 
corrected left eye vision was "FC" (functional 
capacity) and was described as legally blind; he has 
corrected visual acuity in his right eye of 20/25, which 
is non-service-connected.

11.	A VA audiological examination in May 1996 showed 
pure tone thresholds in four frequencies from 1000 to 
4000 Hertz that averaged 28 decibels in the veteran's 
service-connected left ear, with a speech recognition of 
92 percent, corresponding to Level I hearing.  Pure tone 
thresholds averaged 15 decibels in his service-connected 
right ear, with speech recognition of 92 percent, 
corresponding to Level I hearing.

12.	A VA audiological examination in August 1999 showed 
pure tone thresholds in four frequencies from 1000 to 
4000 Hertz that averaged 31 decibels in the veteran's 
service-connected left ear, with a speech recognition of 
94 percent, corresponding to Level I hearing.  Pure tone 
thresholds averaged 21 decibels in the service-connected 
right ear, with speech recognition of 94 percent, 
corresponding to Level I hearing.

13.	A VA audiological examination in March 2004 showed 
pure tone thresholds in four frequencies from 1000 to 
4000 Hertz that averaged 39 decibels in the veteran's 
service-connected left ear, with a speech recognition of 
98 percent, corresponding to Level I hearing.  Pure tone 
thresholds averaged 23 decibels in the service-connected 
right ear, with speech recognition of 96 percent, 
corresponding to Level I hearing.

14.	On March 18, 1996, the veteran submitted an 
original claim for service connection for PTSD.  

15.	There was no informal claim, formal claim, or 
written intent to file a claim for service connection 
for PTSD received prior to March 18, 1996.

16.	In a June 1983 decision, the Board denied the 
veteran's claim for a rating in excess of 10 percent for 
his service-connected left eye disability. 

17.	In January 1984, the veteran submitted a claim for 
service connection for a traumatic cataract of the left 
eye that was granted by the RO in an unappealed May 1984 
rating decision which recharacterized the veteran's left 
eye disability and confirmed and continued the 
previously assigned 10 percent rating.

18.	An unappealed October 1986 rating decision 
confirmed and continued the previously assigned 10 
percent rating for the veteran's service-connected left 
eye disability.

19.	On June 9, 1994, the RO received the veteran's 
claim for an increased rating for his left eye 
disability, and in an August 1996 rating the RO granted 
a 30 percent evaluation, effective from June 9, 1994.

20.	There are no medical records dated within one year 
prior to June 9, 1994, from which it could be factually 
ascertained that the criteria for a 30 percent schedular 
evaluation for the veteran's service- connected left eye 
disability were met.


CONCLUSIONS OF LAW

1.	A back disorder was not incurred in or aggravated by the 
veteran's period of active military service.  
38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2004).

2.	A leg disorder was not incurred in or aggravated by the 
veteran's period of active military service.  
38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2004).

3.	A dental disorder due to dental trauma was not incurred 
in active service.  38 U.S.C.A. §§ 1110, 1712, 5100-
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.381, 17.161 (2004).

4.	A skin disease was not incurred in or aggravated by 
active military service, nor may it be presumed to have 
been incurred therein, including due to exposure to 
Agent Orange.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1137, 5100-5103A, 5105, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).

5.	A liver disease was not incurred in or aggravated by 
active military service, nor may it be presumed to have 
been incurred therein, including due to exposure to 
Agent Orange. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1137, 5100-5103A, 5105, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).

6.	A urinary tract disease was not incurred in or 
aggravated by active military service, nor may it be 
presumed to have been incurred therein, including due to 
exposure to Agent Orange. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1137, 5100-5103A, 5105, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

7.	A respiratory disease was not incurred in or aggravated 
by active military service, nor may it be presumed to 
have been incurred therein, including due to exposure to 
Agent Orange. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1137, 5100-5103A, 5105, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).


8.	The schedular criteria for a rating in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. §§ 
1155, 5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.385, 4.85-4.87, Diagnostic Code 6260 (1998), 
effective prior to June 10, 1999; 38 C.F.R. §§ 3.102, 
3.159, 4.85-4.87, Diagnostic Code 6260 (2004), effective 
June 10, 1999.

9.	Giving the veteran the benefit of the doubt, the 
schedular criteria for an initial 50 rating for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 
(West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), effective prior to November 7, 1996; 38 C.F.R. 
§§ 3.102, 3.159, 4.125, 4.130, Diagnostic Code 9411 
(2004), effective November 7, 1996.

10.	The schedular criteria for a disability rating in 
excess of 30 percent for retained foreign body in the 
left eye retina with traumatic cataract have not been 
met. 38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.84a, Diagnostic Code 6009-
6077 (2004).

11.	The schedular criteria for a compensable rating for 
a perforated left tympanic membrane with bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.385, 4.85-4.87, Diagnostic Code 6211-6100 (1998), 
effective prior to June 10, 1999; 38 C.F.R. §§ 3.102, 
3.159, 4.85-4.87, Diagnostic Code 6211-6100 (2004), 
effective June 10, 1999.

12.	The criteria for the assignment of an effective 
date earlier to March 18, 1996, for the grant of service 
connection for post-traumatic stress disorder have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2004).

13.	The criteria for the assignment of an effective 
date earlier than June 9, 1994, for a 30 percent 
schedular rating for the veteran's service-connected 
left eye disability are not met.  38 U.S.C.A. §§ 5103-
5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.400 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In October 2003 and January 2004, the RO provided the 
appellant with correspondence essentially outlining the duty-
to-assist requirements of the VCAA.  In addition, the 
appellant was advised, by virtue of a detailed February and 
August 1999 statements of the case (SOCs), and by 
supplemental statements of the case (SSOCs) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claims.  We, 
therefore, believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the appellant's claim, and that the SOCs and SSOCs issued 
by the RO clarified what evidence would be required to 
establish service connection, increase ratings and earlier 
effective dates.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Furthermore, the August 2004 SSOC contained the new duty-to-
assist regulation codified at 38 C.F.R. § 3.159 (2004).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding the matter being 
decided herein for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Service Connection Claims

A.  Factual Background

When examined for pre-induction in September 1966, the 
veteran's spine, lower extremities, skin, viscera and 
genitourinary system were normal, a dental disorder was not 
noted, and he was found qualified for active service.  A July 
1967 dental examination revealed the veteran was missing 
teeth #s 1, 15, 18, 30 and 31.  Service medical records 
indicate that in May 1968, the veteran was treated for a 
corneal laceration of the left eye sustained in combat for 
which he was awarded the Purple Heart.  He was hospitalized 
for treatment of the eye injury until July 1968 and then 
returned to duty.  An October 1968 clinical entry reflects 
the veteran's complaints of pain over the lateral scapula, x-
rays were negative and bursitis was noted.  The service 
medical records show treatment in December 1968 for a cavity 
in tooth #14.  

Service medical records are not referable to treatment for 
spine, lower extremity, skin, liver, genitourinary or dental 
disorders.  On a report of medical history completed in July 
1969 at the time he was examined for separation from service, 
the veteran checked no to having recurrent back pain, skin 
diseases, asthma and shortness of breath and liver trouble.  
When examined that day, his skin, spine, genitourinary 
system, lower extremities and viscera were normal.  When 
examined for separation that day, spine, lower extremity, 
skin, liver, genitourinary and dental disorders were not 
found.

Post-service, a January 1970 VA examination report is not 
referable to complaints or diagnoses of back, leg, skin, 
liver, dental, respiratory or genitourinary disorders.  A 
chest-x-ray taken at the time indicates no significant 
pulmonary or pleural pathology.

A January 1970 VA dental rating sheet reveals that when 
examined for entry into service in July 1967, the veteran was 
missing teeth #s 1, 15, 18, 30 and 31.  In December 1968, 
tooth #14 was filled.  When examined for discharge in July 
1969, the veteran was missing teeth #4, 16, 17 and 32.  It 
was noted that there was no evidence the veteran was a 
prisoner of war, or of service trauma or a combat wound.  
Treatment was granted for tooth #14.  An April 1970 VA 
medical record indicates that in March 1970, the veteran 
filed a timely request for dental treatment. 

In May 1978, private medical records reflect that the veteran 
sustained a whiplash injury to his neck and lower back in a 
motor vehicle accident. 

According to a June 1996 VA orthopedic (joints) examination 
report, the veteran gave a history of left knee pain that 
insidiously began three or four years earlier.  Both knees 
became swollen and sore, with the left knee worse than the 
right knee.  A magnetic resonance image (MRI) was performed 
on the veteran's knees.  The veteran said he used a cane to 
ambulate.  On examination, it was noted that the veteran's 
left knee was swollen.  X-rays of the right and left knees 
were within normal limits.  The diagnoses, based on the MRI 
findings, were left knee degenerative arthritis, popliteal 
cyst, tear in the posterior horn of the medial lateral 
meniscus, and partial tear of the anterior cruciate ligament; 
and right knee chronic sprain.

A June 1996 VA orthopedic (spine) examination report 
indicates that the veteran gave a history of onset of pain 
nearly 30 years earlier in Vietnam when he was seen by 
service doctors who provided a back support.  He subjectively 
complained of intermittent low back pain with lifting and 
bending.  X-rays of the veteran's lumbosacral spine taken at 
the time included an impression of generalized degenerative 
disc disease of L1 through S1.  The clinical diagnosis was 
lumbar spine general degenerative disc disease L1 to S1.

According to an April 1997 VA dental examination report, the 
veteran complained of a broken cap on his tooth.  Panoramic 
studies revealed caries, missing teeth #s 2, 4, 32, 30, 19, 
18, and 16 with tooth tips on teeth #s 15 and 13.  Bone loss 
was noted.  Physical examination findings included class I 
occlusion, severe calculus stain, caries, recession, missing 
teeth, mobility of lower anteriors, erythamtous gingival, 
defective crown on tooth #18 and root tips.  The final 
diagnoses were generalized horizontal bone loss, caries, 
partial edentulism, periodonitis and non-restorable teeth.  

The veteran underwent a VA genitourinary examination in 
September 1997.  According to the examination report, the 
veteran was evaluated for gross hematuria.  He denied fevers, 
chills or a history of urinary tract infections and his 
history of positive for dysuria.  He had stone disease.  Upon 
clinical examination, the diagnosis was a history of gross 
hematuria.

A September 1997 VA dermatology examination report indicates 
that the veteran complained of a skin rash on his hands that 
was present for four or five years.  On examination, he was 
noted to have mild hypopigmentation n the dorsum of his 
hands.  The diagnosis was eczema and post-inflammatory 
hypopigmentation.

A September 1997 respiratory (trachea and bronchi) 
examination report indicates the veteran was a non-smoker who 
had intermittent shortness of breath not associated with 
specific activity and chest tightness and pain.  A chest X-
ray was negative and results of pulmonary function tests and 
other laboratory tests were within normal limits.  The 
diagnosis was urinary tract infection.

Also in September 1997, the veteran underwent VA examination 
for alimentary appendages.  According to the examination 
report the veteran described intermittent, pinching abdominal 
pain the last eight to ten years that was unrelated to 
eating, hunger or any specific activity.  He had hematuria by 
history.  Upon examination, the diagnoses were urinary tract 
infection, coronary artery disease and hematuria by history.

In his May 1998 substantive appeal, the veteran maintained 
that he sustained back and leg disorders when he was shot 
down twice as a door-gunner in Vietnam.  

According to a September 1999 VA orthopedic (joints) 
examination report, the veteran gave a history of bilateral 
lower extremity trauma in service, secondary to a helicopter 
crash and was hospitalized for six months.  VA last treated 
him in 1995 and 1996.  He complained of intermittent left 
knee pain, with stiffness, swelling and giving way and 
instability.  He used a cane and took Advil.  The examiner 
noted that X-rays of both knees taken in September 1999 were 
within normal limits.  The diagnosis was bilateral patello-
femoral syndrome.  

A September 1999 VA orthopedic (spine) examination report 
indicates the veteran gave a history of back trauma in 1968-
1970 due to an explosion in service and was hospitalized for 
six months.  Post-service he had conservative medical 
treatment and was last seen in 1995 or 1996.  He complained 
of intermittent low back pain for which he took Advil.  He 
used a straight cane and spinal corset.  Upon examination, 
the VA examiner diagnosed degenerative disc disease of the 
lumbar spine.  In the VA examiner's opinion, neither the 
degenerative disc disease of the spine, nor the veteran's 
patello-femoral syndrome rendered him unemployable. 

VA medical records dated in March 2002 indicate the veteran 
had risk factors for Hepatitis C due to intemperate alcohol 
use.  An April 2002 VA outpatient record notes the veteran's 
poor dentition.  

A June 2002 VA radiology report of X-rays of the veteran's 
knees showed mild degenerative changes of the knee with a 
lesion present in the distal femur, that was unchanged from 
that viewed in 1995 and 1996 and a June 2002 reflect the 
veteran's complaints of bilateral knee pain.  A June 3, 2002 
record entry indicates X-rays taken that day were essentially 
unchanged from 1995 radiology reports that showed a left 
femur lesion for which surgery was offered.  When seen in the 
orthopedic clinic at the end of the month it was noted that 
the veteran had left knee degenerative joint disease and pain 
for the past three months.  On clinical evaluation, X-rays 
showed degenerative joint disease of the left knee.

In October 2002, the veteran was seen in the VA outpatient 
clinic for complaints of a long history of intermittent 
allergies that worsened in the past few months since he got a 
cat.  He denied shortness of breath or visual disturbances 
and denied dysuria, hematuria, frequency and testicular 
masses.  He reported intermittent knee pain for many years 
and had numbness in the fingers of both hands, thought to be 
alcohol neuropathy or cervical radiculopathy that was 
currently asymptomatic.  The assessment included allergic 
rhinitis and it was noted that the veteran wanted to keep his 
cat.  Degenerative joint disease of both knees was also noted 

At his February 2003 Board hearing, the veteran testified 
that while he was serving in Dak To, a rocket-powered grenade 
(RPG) hit near him, blew him up in the air and broke part of 
his teeth.  He said he had service connection for a dental 
condition because VA paid for private dental care, performed 
by Dr. P. from Glendale, Queens, during the 1970s.  The 
veteran indicated that a cap was placed on his tooth and 
other dental work performed and VA provided payment or a 
voucher.  Now he sought service connection for the purposes 
of dental treatment.  

The veteran underwent VA examinations in 2004.  A March 2004 
VA dermatology examination report indicates that the 
veteran's medical records ere reviewed.  It was noted that 
examination of the scalp, face, chest, back, arms, legs 
intertriginous areas revealed no abnormalities and there was 
no scarring.  There was no evidence of acne/chloracne, 
scarring alopecia, alopecia areata or hyperpidrosis.  The 
diagnosis was normal examination.  

In March 2004, the veteran underwent a VA orthopedic (spine) 
examination.  According to the examination report, the 
examiner reviewed the veteran's medical records.  It was 
noted that service medical records were non-contributory for 
any back trauma in service during the 1968 explosion.  There 
was evidence of back trauma in a 1978 motor vehicle accident 
when the veteran was seen in the emergency room of a private 
hospital.  There was no other evidence of any back problems 
until 1996.  The veteran's medical history included back 
trauma in 1968 in service during an explosion.  He was 
hospitalized and treated conservatively.  Post service, the 
veteran was intermittently seen by VA, most recently 
approximately six months earlier.  He complained of radiating 
low back pain since 1968 that he treated with over the 
counter medications.  Ambulation precipitated pain and he 
used a cane to walk.  The veteran denied any history of back 
surgery.  X-rays of the lumbosacral spine taken in 1996 
showed generalized degenerative disc disease from L1 through 
S1.  The diagnosis was degenerative disc disease of the 
lumbo-sacral spine.  In the VA examiner's opinion, it was 
unlikely that the veteran's present spinal condition was 
related to any old trauma in service or later, 1978, as there 
was no indication whatsoever of any significant spinal 
condition until 196 that was quite common in the general 
population over 40 years of age (it was noted that the 
veteran was 49 years old in 1996).

A March 2004 VA genitourinary examination report indicates 
that the examiner reviewed the veteran's medical records.  
The veteran's medical history was negative for lethargy, 
weakness, anorexia or weight loss or gain.  Frequency of 
voiding and incontinence were not issues.  He was not 
hospitalized for treatment of a urinary tract disease.  On 
examination, clinical findings were essentially normal and 
laboratory tests results were within normal limits.  The 
diagnosis was remote history of hematuria with negative work-
up.

According to a March 2004 VA respiratory diseases examination 
report, the examiner reviewed the veteran's medical records.  
It was noted that he had asthma since 1971, was never 
intubated and had his last attack two years earlier.  He took 
Zoloft for PTSD.  The veteran was a non-smoker, had a history 
of alcohol abuse that stopped in 2001, denied inhaled drug 
use and had no history of blood transfusions.  There was no 
heart failure or cor pulmonale and no history of pulmonary 
embolism or respiratory failure.  Results of pulmonary 
function tests revealed mild obstructive airway dysfunction.  
The diagnoses included penicillin allergy, asthma, 
obstructive airway obstruction and history of alcohol abuse, 
left eye shrapnel extraction, 1968.

In a March 2004 VA liver, gall bladder and pancreas 
examination report, it was noted that the VA examiner 
reviewed the veteran's medical records.  Along with the 
findings noted in his respiratory examination, the VA 
examiner indicated that the veteran had no tattoos, piercings 
or prostitute use.  The veteran denied any known history of 
hepatitis and claimed residuals of hepatitis due to Agent 
Orange exposure.  The veteran denied any episodes of 
jaundice, vomiting, melena, colic/abdominal pain, and past 
biliary tract surgery.  On examination, the veteran was 
described as well developed and nourished with no jaundice.  
There was no palpable liver and no other signs of liver 
disease with no asterixis.  Laboratory test results indicated 
urine drug tests were negative; urine tests results in 
January and March 2003 were positive for amphetamines.  Tests 
performed in April 2002 were negative for hepatitis A, B, or 
C.  The diagnosis was questionable amphetamine abuse, 
hepatitis C RNA by PCR negative, impaired glucose tolerance 
and hyperlipedemia.  

A March 2004 VA medical opinion regarding respiratory 
diseases indicates there is no body of scientific literature 
to suggest that exposure to Agent Orange causes asthma.  In 
the VA examiner's opinion, the veteran's asthma was not 
related to Agent Orange, nor was it related to anything the 
veteran incurred in service, as the veteran was discharged in 
1969 and reported the onset of asthma in 1971.

In the above March 2004 VA medical opinion, the VA examiner 
opined that the veteran did not suffer any viral hepatitis 
and his hepatitis A, B, and C tests were all negative.

In an addendum dated in March 2004, a VA audiologist 
indicated that upon review of the veteran's service medical 
records, it was less likely than not that the veteran's right 
ear hearing loss was related to acoustic trauma in service.  
An April 2004 VA ear disease examination report indicates 
that the examiner reviewed the veteran's medical records and 
opined that the veteran's hearing loss, noted in the March 
2004 VA audiology report is less likely than not due to 
military nose exposure.

According to a May 2004 VA orthopedic examination report 
(regarding the veteran's claim for a leg disorder), the 
examiner reviewed the veteran's medical records and found no 
evidence of any lower extremity trauma in service and no 
evidence of any knee problems until 1995.  It was noted that 
the veteran had a medical history of bilateral lower 
extremity trauma in 1968 in service by a grenade for which he 
was hospitalized and treated conservatively.  Post-service, 
the veteran was treated intermittently by VA, most recently a 
few months earlier.  He complained of chronic bilateral knee 
pain with stiffness, swelling, giving way, and intermittent 
locking.  Ambulation was a problem.  It was noted that he had 
received Social Security Administration (SSA) disability 
benefits for the past 10 years.  April 2004 X-rays revealed 
that in the veteran's right knee osteoarthritis was noted.  A 
1995 magnetic resonance image (MRI) of the left knee included 
findings consistent with an old non-ossifying fibroma, 
osteoarthritis, minuscule tears and an almost complete 
anterior cruciate ligament tear.  Upon clinical examination, 
the VA examiner opined that the veteran's bilateral knee 
condition was not related to service, as there was no 
evidence found in the medical records of such connection and 
no evidence of any knee problem until approximately 1995.

In an August 2004 rating decision, the RO granted service 
connection for right ear hearing loss and denied the 
veteran's claim for a total rating based upon individual 
unemployability due to service-connected disabilities.

B.  Legal Analysis

Under 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  In addition, the law provides that, 
where a veteran served ninety days or more of active military 
service, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  
While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that VA's and the 
Court's interpretation of section 1110 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary, and 
therefore the decision based on that interpretation must be 
affirmed); see also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. at 
144; Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  This 
principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to the same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992). See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

1.  Back Disorder

The veteran has contended that service connection should be 
granted for a back disorder.  Although the evidence shows 
that the veteran currently has degenerative disc disease of 
the lumbosacral spine, no competent medical evidence has been 
submitted to show that this disability is related to service 
or any incident thereof.

On the other hand, the record reflects that his spine was 
normal on separation from service and the first post-service 
evidence of record of a back disorder is from 1996, more than 
30 years after the veteran's separation from service.  More 
important, in 2004, a VA examiner who reviewed the veteran's 
medical records opined that it was unlikely that the 
veteran's present spinal condition was related to any old 
trauma in service or later, as there was no indication 
whatsoever of any significant spinal condition until 1996 
that was quite common in the general population over 40 years 
old and the examiner noted that the veteran was 49 years of 
age in 1996.  In short, no medical opinion or other medical 
evidence relating the veteran's degenerative disc disease of 
the lumbosacral spine to service or any incident of service 
has been presented.

2.  Leg Disorder

The veteran has contended that service connection should be 
granted for a leg disorder, variously described as knee 
disabilities.  Although the evidence shows that the veteran 
currently has an old left knee non-ossifying fibroma, 
osteoarthritis and an almost complete anterior crucicate 
ligament tear, diagnosed in 1995, and right knee 
osteoarthritis, no competent medical evidence has been 
submitted to show that this disability is related to service 
or any incident thereof.

On the other hand, the record reflects that his knees were 
normal on separation from service and the first post-service 
evidence of record of osteoarthritis is from 1995, more than 
30 years after the veteran's separation from service.  
Moreover, in May 2004, a VA examiner who reviewed the 
veteran's medical records opined that the veteran's bilateral 
knee condition was not related to service, as there was no 
evidence found in the medical records of such connection and 
no evidence of any knee problem until approximately 1995.  In 
short, no medical opinion or other medical evidence relating 
the veteran's bilateral knee disorders to service or any 
incident of service has been presented.

3.  Dental Condition

The veteran contends that he has a dental disorder, due to 
service, and evidently seeks service connection for a dental 
disorder for compensation purposes.  As to each 
noncompensable service-connected dental condition, a 
determination will be made as to whether it was due to combat 
wounds or other service trauma.  38 C.F.R. § 3.381(b).  The 
significance of finding a dental condition is due to service 
trauma is that a veteran will be eligible for VA outpatient 
dental treatment, without being subject to the usual 
restrictions of a timely application and one-time treatment.  
38 C.F.R. § 17.161(c).

Service connection of dental conditions will be established 
as follows: (a) Treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service-connected solely for the purpose 
of establishing eligibility for outpatient dental treatment 
as provided in Sec. 17.161 of this chapter. (b) The rating 
activity will consider each defective or missing tooth and 
each disease of the teeth and periodontal tissues separately 
to determine whether the condition was incurred or aggravated 
in line of duty during active service.  When applicable, the 
rating activity will determine whether the condition is due 
to combat or other in-service trauma, or whether the veteran 
was interned as a prisoner of war. (c) In determining service 
connection, the condition of teeth and periodontal tissues at 
the time of entry into active duty will be considered. 
Treatment during service, including filling or extraction of 
a tooth, or placement of a prosthesis, will not be considered 
evidence of aggravation of a condition that was noted at 
entry, unless additional pathology developed after 180 days 
or more of active service. (d) The following principles apply 
to dental conditions noted at entry and treated during 
service: (1) Teeth noted as normal at entry will be service- 
connected if they were filled or extracted after 180 days or 
more of active service. (2) Teeth noted as filled at entry 
will be service- connected if they were extracted, or if the 
existing filling was replaced, after 180 days or more of 
active service. (3) 

Further, teeth noted as carious but restorable at entry will 
not be service connected on the basis that they were filled 
during service.  However, new caries that developed 180 days 
or more after such a tooth was filled will be service- 
connected. (4) Teeth noted as carious but restorable at 
entry, whether or not filled, will be service-connected if 
extraction was required after 180 days or more of active 
service. (5) Teeth noted at entry as non-restorable will not 
be service-connected, regardless of treatment during service. 
(6) Teeth noted as missing at entry will not be service 
connected, regardless of treatment during service. (e) The 
following will not be considered service- connected for 
treatment purposes: (1) Calculus; (2) Acute periodontal 
disease; (3) Third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service, or 
was due to combat or in-service trauma; and (4) Impacted or 
malposed teeth, and other developmental defects, unless 
disease or pathology of these teeth developed after 180 days 
or more of active service. (f) Teeth extracted because of 
chronic periodontal disease will be service-connected only if 
they were extracted after 180 days or more of active service.  
38 C.F.R. § 3.381.

Service dental records show that when examined for entry into 
service, the veteran was missing teeth #s1, 15, 18, 30 and 
31.  There is no evidence of in-service dental trauma.  
During service, tooth #14 was filled.  As previously 
indicated dental out patient treatment has been authorized 
for teeth.  However, without evidence of dental trauma in 
service, service connection for compensation purposes is not 
warranted.

Generally, a veteran is entitled to VA outpatient dental 
treatment if he qualifies under one of the categories 
outlined in 38 U.S.C.A. § 1712 (West 2002) and 38 C.F.R. § 
17.161 (2004).

A veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service- 
connected dental condition.  38 U.S.C.A. 1712(b)(1)(A); 38 
C.F.R. § 17.161(a).  In this case, the evidence assembled 
thus far does not appear to show that the veteran has an 
adjudicated service-connected compensable dental disorder, 
nor has he alleged that his dental condition would warrant a 
compensable rating under the rating schedule.  See, e.g., 38 
C.F.R. § 4.150 (2004).

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981, one-
time correction of the noncompensable service-connected 
dental conditions may be authorized if application for such 
treatment was made within one year after such discharge or 
release.  In the case of the veteran, who was discharged in 
1969, his initial claim for benefits was received and, in 
January 1970, the RO authorized service connection for 
treatment only for tooth #14.

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma will be eligible for 
VA dental care on a Class II(a) basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service.  VAOPGCPREC 5- 
97, 62 Fed. Reg. 15,566 (1997); see also 38 C.F.R. § 
3.306(b)(1) (2004).

In this case, the evidence assembled thus far does not appear 
to show in-service dental trauma.  While the veteran has 
alleged that his unspecified dental disorder evidently 
resulted from combat wounds or other service trauma, the 
service medical records do not support his assertions.  In 
fact, the service medical records are totally devoid of any 
mention of a dental condition attributable to trauma.  The 
December 1968 service medical record shows that the veteran 
received only routine dental treatment.

Another category of eligibility, Class II(b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as prisoners of war.  38 C.F.R. § 
17.161(d), (e).  Again, however, neither the contentions of 
the veteran nor the evidence of record contains any 
indication that this eligibility category is applicable.

Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include Class III eligibility, which 
extends to those veterans having a dental condition 
clinically determined to be complicating a medical condition 
currently being treated by VA, veterans whose service- 
connected disabilities are rated as totally disabling, and 
some veterans who are Chapter 31 vocational rehabilitation 
trainees.  38 C.F.R. § 17.161(g), (h), (i).  The veteran has 
not alleged, and the medical evidence does not demonstrate, 
that this eligibility category is applicable to the veteran's 
claim.

Having reviewed the complete record, the Board finds that 
there is no basis for granting service connection for the 
veteran's alleged dental disorder for the purpose of 
receiving disability compensation.  The record demonstrates 
that the veteran received "routine" dental care in December 
1968 when tooth #14 was filled and that there was no report 
of chipped or cracked teeth or dental injuries in service or 
on separation from service.  On VA examinations after the 
veteran's separation from service, there was no showing that 
the veteran had chipped or cracked teeth or dental injuries.  
Furthermore, the veteran has submitted no evidence to show 
that he currently has a dental disorder.  In short, no 
medical opinion or other medical evidence showing that the 
veteran currently has a dental condition has been presented.  
Rabideau v. Derwiniski, 2 Vet. App. at 143.

The Board appreciates the veteran's testimony at his February 
2003 hearing, however, here, the veteran has submitted 
absolutely no medical evidence to substantiate his claim.  
Therefore, the Board must conclude that the preponderance of 
the evidence is against granting service connection for a 
dental condition for compensation purposes.  38 C.F.R. § 
3.381 (2004).

4.  Skin, Liver, Urinary Tract, and Respiratory Diseases
as Residuals of Exposure to Agent Orange

In this case, the appellant also contends, in pertinent part, 
that he was exposed to Agent Orange in service, and that such 
exposure caused his claimed skin, liver urinary tract and 
respiratory disorders.  The specific statute pertaining to 
claimed exposure to Agent Orange is 38 U.S.C.A. § 1116.  
Regulations issued pursuant thereto previously provided that, 
if a veteran who served on active duty in Vietnam during the 
Vietnam era developed one of the diseases which is presumed 
to have resulted from exposure to herbicides, the veteran 
would then be presumed to have been exposed to Agent Orange 
or similar herbicide.  See McCartt v. West, 12 Vet. App. 164 
(1999).  These regulations also stipulated the diseases for 
which service connection could be presumed due to an 
association with exposure to herbicide agents.  The specified 
diseases which have been listed therein are chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure; added Type 2 diabetes mellitus to the list of 
presumptive diseases based upon herbicide exposure (codifying 
a VA regulation that was in effect since July 2001, see 66 
Fed. Reg. 23,166-169 (May 2, 2001)); and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam Era, not just those who 
have a disease on the presumptive list provided in 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) (thus 
reversing the Court's holding in McCartt v. West, supra).  
These statutory provisions became effective on the date of 
enactment, December 27, 2001.  As the new provision is 
liberalizing, it is applicable to the issues on appeal.  See, 
e.g., VAOPGCPREC 3-2000.

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, the 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  Second, the veteran must be diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e), 
or otherwise establish a nexus to service.  See Brock v. 
Brown, 10 Vet. App. at 162.

The Board notes further that the Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  In this 
regard, the Board observes that VA has issued notices in 
which it was determined that a presumption of service 
connection based on exposure to herbicides used in Vietnam 
should not be extended to certain conditions.  See, e.g., 
Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).  See also 
Notices at 61 Fed. Reg. 57,586-589 (1996); 64 Fed. Reg. 
59,232-243 (1999); 67 Fed. Reg. 42,600-608 (June 24, 2002).

The first determination to be clarified is whether the 
veteran was exposed to Agent Orange.  The above-described 
presumptions apply only to veterans who actually served in 
Vietnam (although there is no minimum time frame provided by 
the law). In this case, the veteran's service records 
indicate he was awarded awards and decorations in conjunction 
with his service in the Republic of Vietnam.  We have no 
reason to doubt the veracity of those records.  The Board 
will therefore assume, for the purpose of our analysis 
herein, that the veteran served in Vietnam during the Vietnam 
era and, thus, was presumptively exposed to Agent Orange.

But, as noted above, the diseases or disorders that have been 
positively associated with Agent Orange do not include liver, 
urinary tract disorders, asthma and eczema and hypo 
pigmentation and, accordingly, service connection for the 
claimed skin, liver, urinary tract and respiratory diseases 
is not entitled to the presumption, pursuant to the statutes 
and regulations.  Thus, even conceding the veteran's exposure 
to Agent Orange, eczema and hypopigmentation, liver, urinary 
tract disease, and asthma are not disorders that are 
presumptively service- connected on the basis of herbicide 
exposure.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.307, 
3.309.

However, as noted above, a claimant is not precluded from 
presenting proof of a direct connection between a disorder 
and exposure to Agent Orange, even if the disability in 
question is not among the statutorily enumerated disorders 
that are presumed to be service related, the presumption not 
being the sole method for showing causation.  See Combee v. 
Brown, supra.  Hence, the appellant may establish service 
connection for liver, skin, urinary tract and respiratory 
diseases by presenting evidence that shows that it is as 
likely as not that the disorder was caused by in-service 
Agent Orange exposure.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.303; Gilbert v. Derwinski, 1 Vet. App. at 49.

Upon careful review of this case, the Board finds that no 
competent evidence has been presented or identified to relate 
the veteran's eczema and hypopigmentation and history of 
hematuria and asthma to service.  The medical records are 
devoid a diagnosed liver disease and, in fact, a skin disease 
was not found when examined by VA in 2004.  The veteran has 
vigorously contended in this appeal, without support in the 
medical record, that he suffers from variously diagnosed 
skin, liver, urinary tract and respiratory diseases due to 
his exposure to Agent Orange in service.  Thus, given a 
finding that he was diagnosed with the asthma disorder after 
service (evidently in 1971), eczema and hypo-pigmentation and 
gross hematuria (in 1997), he apparently believes that he has 
a presumptive disease specific to individuals exposed to 
Agent Orange in service, under the regulation at section 
3.309(e).  However, as detailed above, neither asthma, eczema 
nor hypo-pigmentation nor hematuria is among the presumptive 
diseases specific to those exposed to Agent Orange.

Furthermore, VA medical records dated in March 2002 reflect 
the veteran had risk factors for Hepatitis C due to 
intemperate alcohol use.  More significantly, in 2004 VA 
medical examiners reviewed the veteran's medical records and 
reported diagnoses of history of hematuria with negative 
work-up, normal dermatology examination and a history of 
asthma since 1971.  Although in 1997, a VA examiner diagnosed 
eczema and post-inflammatory hyypopigmentation, in 2004, the 
VA dermatology examination was normal.  Additionally, in the 
2004 respiratory VA examiner's opinion, there was no body of 
scientific literature to suggest that exposure to Agent 
Orange caused asthma and the veteran's asthma was unrelated 
to the herbicide and to anything incurred in service as the 
veteran was discharged in 1969 and reported the onset of 
asthma in 1971.  Another VA examiner opined that the veteran 
did not suffer any viral hepatitis and his hepatitis A, B and 
C tests were all negative.

In sum, the preponderance of the evidence is against the 
veteran's claims for service connection for skin, liver, 
urinary tract and respiratory diseases due to exposure to 
Agent Orange.

5.  All Disorders

The appellant is certainly capable of providing probative 
evidence of any symptomatology that he has experienced, but a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  See Routen v. Brown, supra; Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
appellant has not submitted any medical opinion or other 
medical evidence that supports his claims. Moreover, the 
preponderance of the probative and objective medical evidence 
now of record militates against a finding that the appellant 
has back, leg, dental, skin, liver, urinary tract and 
respiratory disorders, related to service or any incident 
thereof, including exposure to Agent Orange.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107(a); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
back, leg, dental, skin, liver, urinary tract and respiratory 
disorders must be denied.

III.  Increased Rating Claims

A.  Factual Background

In an April 1970 rating decision, the RO granted service 
connection for a retained for a retained foreign body of the 
left eye that was assigned a 10 percent disability evaluation 
under Diagnostic Code 6009.  The RO also granted service 
connection for perforation of the left tympanic membrane with 
high frequency hearing loss of the left ear, assigned a non-
compensable disability evaluation under Diagnostic Code 6297.

In May 1984, the RO granted service connection for a 
traumatic cataract in the left eye and recharacterized the 
veteran's eye disability as a retained foreign body in the 
retina of the left eye now shown with traumatic cataract.  
The previously assigned 10 percent disability evaluation was 
confirmed and continued under Diagnostic Code 6009-6027.

In June 1994, the RO received the veteran's current claim for 
increased ratings for his left ear and eye disabilities.  A 
May 1996 VA audiology report indicates that audiogram 
findings, in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
40
LEFT
       5
20
15
15
65

The veteran averaged a 15 dB and 28 dB loss for the right and 
left ears respectively for the frequencies 500, 1000, 2000, 
3000, and 200 Hertz.  Speech recognition scores on the 
Maryland CNC Word List were 92 percent in both the veteran's 
left and right ears.   The veteran complained of intermittent 
left ear tinnitus for one year.

According to a June 1996 VA ophthalmologic examination 
report, right eye uncorrected far visual acuity was 20/25-1; 
left eye uncorrected far visual acuity was 20/400; corrected 
to "PH" (pinhole) "NI" (no improvement).  There was no 
diplopia.  There was an afferent papillary defect with a 
dense cataract in the left eye and a poorly visualized 
fundus.  There was no retinal detachment.  The diagnosis was 
dense sinister ocular cataract and old optic nerve damage, 
ocular and sinister, from old trauma.

A June 1996 VA audiology-ear disease examination report 
reflects the veteran's complaints of left ear tinnitus and 
hearing loss.  On examination, ear canals were clear; 
auricles were within normal limits, external canals were 
clear and dry. No active ear disease was seen and no 
infectious disease of the middle or inner ear was present.  
Tympanic membranes were intact with decreased mobility.  
Other clinical findings were essentially within normal 
limits.  The diagnosis included the 28-year history of left 
ear hearing loss, status post tympanic membrane graft in 
1969. 

Also in June 1996, the veteran underwent VA examination for 
evaluation of his PTSD.  According to the examination report, 
he had combat-related dreams and denied outpatient 
psychiatric treatment.  He was divorced, lived alone and 
drank approximately two to three six-packs and one half to 
one bottle of vodka every day or two.  He had a few friends.  
Subjectively, the veteran said he drank a lot daily, was 
depressed and had good and bad days.  Objectively, there was 
a very slight alcohol-aroma evident and it was noted that the 
veteran tended to minimize problems.  He said he never sought 
benefits but someone completed papers.  His speech was 
logical and coherent but often somewhat vague.  He appeared 
mildly depressed and said he had panic attacks on and off for 
a years.  He had crying spells several times a week.  He 
denied paranoia, seeing visions and hearing voices.  The 
diagnoses were PTSD, dysthymia disorder and alcohol 
dependence.  In the VA examiner's opinion, the veteran had 
PTSD and associated chronic depression due to his Vietnam 
experiences.  The veteran continued to drink, thought to be 
secondary to chronic depression and PTSD.  The VA examiner 
opined that the veteran was not regularly employable and 
moderately psychiatrically incapacitated.

In an August 1996 rating decision, the RO granted service 
connection for PTSD and awarded a 30 percent disability 
evaluation.  At that time, the RO also granted a 30 percent 
disability evaluation for the veteran's service-connected 
left eye disability.

The veteran underwent VA audiology examination in August 
1999.  According to the examination report, the veteran 
reported difficulty hearing in the presence of noise and 
missed parts of conversational speech.  He described having 
bilateral tinnitus.  The audiologist opined that the 
veteran's hearing loss and tinnitus were due to his exposure 
to acoustic trauma in service, specifically the 1968 
explosion.  Audiogram findings, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
45
LEFT
       
20
10
25
30
60

The veteran averaged a 21 dB and 31 dB loss for the right and 
left ears respectively for the frequencies 500, 1000, 2000, 
3000 and 4000 Hertz.  Speech recognition scores on the 
Maryland CNC Word List were 94 percent in both the veteran's 
left and right ears. 

In September 1999, the veteran underwent VA examination for 
ear disease.  According to the examination report, the 
veteran left ear hearing loss that was greater than right ear 
since 1968 with bilateral tinnitus and bilateral otalgia, 
with no vertigo or otorrhea.  On examination, his auricle was 
normal, his external canal was clear, his tympanic membrane 
was intact and mobile bilaterally and his typaninum and 
mastoids were normal.  The veteran reported subjective 
hearing loss.  The VA examiner reported a normal physical 
examination with no inner or middle ear infections and no 
complications of ear disease.  The diagnosis was subjective 
hearing loss and tinnitus.  

Also in September 1999, the veteran underwent VA 
ophthalmologic examination.  According to the examination 
report his right eye corrected near and far visual acuity was 
20/25+.  Corrected far visual acuity for the left eye was 
6/200+.  The diagnosis was traumatic cataract ocular sinister 
of the left eye.

A September 1999 VA psychiatric examination report indicates 
that the veteran's medical records were unavailable for 
review by the examiner.  It was noted the veteran, who was 52 
years of age, was last examined by VA in May 1996 when PTSD, 
dysthymic disorder and alcohol dependence were diagnosed. He 
had not received psychiatric treatment, nor was he in 
psychotherapy.  He attended Alcoholics Anonymous (AA) 
meetings since 1997 and had not worked since 1994, mainly due 
to leg and back problems.  It was noted he had applied for 
SSA benefits.  The veteran was married and divorced once, in 
the 1970s and had no children.  He was in contact with his 
three brothers and had friends.  He denied alcohol use since 
1997 and denied drug use.  He spent his days reading at home, 
going to the beach and watching programs on his computer or 
television.  He subjectively complained of feeling depressed 
and having mood swings several times a week that did not last 
all day. 

On examination, it was noted that the veteran was neatly 
dressed and was alert, calm and cooperative.  It was also 
noted that he presented similarly to how he presented at his 
last evaluation although he no longer consumed alcohol and 
seemed to feel much less depressed.  He denied feeling 
hopeless or disinterested I activities that he would normally 
enjoy and did not have sleep difficulties.  He experienced 
combat-related nightmares and became emotionally distressed 
when talking about Vietnam.  He denied auditory or visual 
hallucinations and did not present with paranoid ideation.  
The Axis I diagnosis was PTSD and a Global Assessment of 
Functioning (GAF) score of 75 was assigned.  The VA examiner 
impression was that the veteran suffered from mild 
psychiatric incapacity.  The VA examiner further noted that 
the veteran's emotional state had greatly improved as he 
stopped consuming alcohol and that the main reason the 
veteran was unable to work was psychical difficulties not 
psychiatric symptoms.

A September 1999 VA outpatient eye clinic note indicates the 
veteran was seen regarding history of trauma to the left eye 
with non-metallic retained foreign body and brunescent 
cataract, and a stable examination performed in February 
1999.  The veteran currently sought an opinion regarding 
whether disability related to the left eye lesion prevent him 
from engaging in substantial employment.  Corrected visual 
acuity in the left eye was 6/200 and in the right eye was 
20/25.  The clinical impression was that the veteran's poor 
left eye vision did not significantly limit his ability to 
perform normally in most activities.

In a July 2001 rating decision, the RO granted service 
connection and a 10 percent disability evaluation for 
tinnitus.

VA medical records reflect the veteran's participation in an 
alcohol abuse program from late December 2001 to January 
2002.  According to a December 2001 outpatient psychiatric 
evaluation the veteran entered a VA alcohol abuse pogrom 
mandated by the court.  At that time, a GAF score of 55 was 
assigned.  A February 2002 VA outpatient mental status 
examination indicates the veteran was well groomed and 
cooperative.  He was oriented and denied suicidal and 
homicidal ideas.  Judgment and insight were fair.  A GAF 
score of 40 was assigned.

VA outpatient records dated in February 2002 indicate the 
veteran was examined in the outpatient eye clinic.  It was 
noted he had a history of trauma to his left eye with 
retained foreign body with long standing secondary cataracts.  
He had no current visual complaints.  Corrected vision in the 
right eye was 20/20 and in the left eye was 20/400.  The 
veteran's pupils were equal, round and reactive to light 
(PERRL) and negative for afferent papillary defect.  Ocular 
motility and eyelids were normal.  There was a temporal left 
eye scar and iris holes temporally in the left eye thought 
probably due to foreign body injury.  Left eye brunescence 
was noted to be longstanding and due to the foreign body 
injury.  He refused dilation, and the record indicates a poor 
view of the left eye due to cataracts.  The assessment was 
history of trauma with retained non-metallic foreign body in 
1968 and secondary traumatic cataract in the left eye, 
history of negative B scan in 1999 and stable left eye visual 
acuity.  Hyperopia, astigmatism and presyopia in both eyes 
also noted.

Also in February 2002, the VA outpatient records reflect the 
veteran had a psychiatric evaluation.  It was noted he was 
treated for alcohol dependence and also complained of PTSD 
symptoms that included flashbacks and intermittent 
nightmares.  He reported perpetual anxiety accentuated by any 
incident that reminded him of his combat ordeal.  He denied 
having panic attacks and suicidal or homicidal ideas or 
having been violent and said he had persistent worry and 
tension.  On examination, it was noted that the veteran was 
well groomed, cooperative, oriented, with intact memory and 
fair judgment and insight.  The diagnosis was PTSD and a GAF 
score of 40 was assigned.  The initial treatment plan 
included individual and group psychotherapy and alcohol 
rehabilitation education.

An April 2002 VA outpatient otorhinolaryngology clinic record 
indicates the veteran complained of difficulty hearing and 
high pitched sound in left ear for seven years with 
occasional left ear ache.  He had intermittent left ear 
tinnitus and denied otorrhea.  On examination, his tympanic 
membrane and external auditory canal were within normal 
limits with no fluid.  Mild sclerosis was noted in the left 
ear inferior and anterior.  Audiogram findings, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
20
45
LEFT
       
10
15
10
20
75

Speech recognition scores on the Maryland CNC Word List were 
100 percent in both the veteran's left and right ears.  The 
clinical impression was normal hearing thru 2000 Hertz and 
mild high frequency dip thereafter in the right ear, and a 
severe dip in the left ear.  ENT follow-up was recommended in 
light of the high frequency asymmetry 

VA medical records dated through 2003 reflect that the 
veteran regularly attended outpatient group therapy sessions 
and took prescribed medication.  A January 2003 progress note 
signed by an attending psychiatrist indicates the veteran had 
a mild degree of psychomotor retardation and felt depressed. 

In a January 2003 written statement, the VA psychiatrist 
noted above, who signed the progress note, said that due to 
chronic anxiety and depression, the veteran was unable to 
perform any occupational tasks and infrequent panic attacks.  
It was noted that the veteran had a flattened affect and that 
the anxiety and depression due to PTSD disabled him from work 
ability.  According to this physician, the veteran had not 
worked since 1993 and experienced anxiety, depression, 
intrusive recollections of combat-related experiences.  A GAF 
score of 35/40 was assigned and it was noted that a score of 
35 was assigned for the past year.  The psychiatrist said the 
veteran was chronically ill and had chronic anxiety and 
depression with intrusive combat-related recollections.  It 
was noted that the veteran was disabled from interacting in 
social and employment situations.

At his February 2003 Board hearing, the veteran testified 
that alcohol use and his PTSD affected his life since 
discharge.  He took prescribed medication, Zoloft, for 
approximately the past year.  The veteran indicated that his 
PTSD fluctuated and he was socially isolated.  He referenced 
the January 2003 statement from his VA psychiatrist noted 
above.  The veteran said that alcoholism affected his ability 
to work.  His PTSD caused depression, some sleeplessness, 
daily recollections of combat-related events and affected his 
ability to work.  

The veteran underwent VA examination for his service-
connected PTSD in March 2004.  According to the examination 
report, the examiner reviewed the veteran's medical records.  
It was noted that when examined by VA in May 1996, diagnoses 
included PTSD, dysthymia and alcohol dependence.  When 
examined in September 1999, the veteran was not drinking and 
the diagnosis was alcohol dependence in full remission with a 
GAF score of 75, placing the veteran in the mild category.  
It was noted at that time that the veteran felt his 
occupational problems were related to physical more than 
psychiatric problems.  It was further noted the veteran 
worked intermittently as a seasonal laborer for the U.S. Park 
Service for approximately 25 or 30 years and last worked in 
1993 or 1994.  He did not work since then due to problems 
with alcohol and, he said, problems with PTSD that prevented 
his functioning.  The veteran entered a VA alcohol program in 
2001 and was sober since November 2001.  He was married once 
for five years in the 1970s, had no children and was 
unmarried.  He had occasional relationships with women.  He 
regularly attended a VA PTSD group program and also received 
individual therapy and prescribed medication.  It was noted 
that the veteran was applying for SSA disability benefits 
that was pending.  
 
Further, subjectively, the veteran said he stayed in the 
house most of the time, due to his knees making it difficult 
to get around.  He preferred to stay to himself and did not 
like confined spaces.  He had few friends and did not tend to 
socialize.  He felt sad and depressed when he thought of his 
friends who were killed in Vietnam and described his own mood 
as "okay".  He slept several hours during the day and a few 
hours at night with broken sleep.  He had occasional combat-
related nightmares every few months.  His appetite was good 
and he avoided things that caused bad memories, such as 
certain smells.  The veteran had daily combat-related 
intrusive thoughts.

On examination, the veteran was noted to be overweight and 
somewhat disheveled, wearing a tee shirt and sweats.  He 
ambulated with a cane and was cooperative with the interview.  
His affect was full range and mood was "okay".  He provided 
the minimal in response to questions and seemed somewhat 
irritated at times with the examination process.  He denied 
suicidal or homicidal ideation or delusions or 
hallucinations.  He denied any memory difficulties and noted 
some occasional attention and concentration difficulties.  
Insight and judgment were fair to good.  The Axis I diagnoses 
were PTSD and alcohol dependence in full-sustained remission.  
A GAF score of 59 was assigned.  The VA examiner's impression 
was that currently the veteran was moderately impaired, 
mostly related to his social disconnection and difficulty 
forming meaningful relationships.  The veteran was not 
currently working and attributed this mostly to his physical 
difficulties and the VA examiner said the veteran's 
disability level would not preclude him from some form of 
work.  However, it was noted that, in light of the veteran's 
history, he had difficulty maintaining regular work.

A March 2004 VA audiology examination report indicates that 
the veteran's medical records were reviewed.  He complained 
of difficulty hearing in the presence of noise, had left ear 
constant tinnitus that began in 1968 and left ear pain.  
Audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
50
LEFT
       
15
20
30
35
70

The veteran averaged a 23 dB loss in his right ear and a 39 
dB loss for the left ear.  Speech recognition scores on the 
Maryland CNC Word List were 96 percent in right ear and 98 
percent in the left ear.   The audiology noted that ear, nose 
and throat (ENT) medical intervention was recommended due to 
the veteran's asymmetrical hearing loss.

According to a March 2004 VA ENT examination report, the 
veteran's medical records were reviewed, and it was noted 
that he said a grenade blew up next to his left ear and 
punctured his left tympanic membrane.  The veteran's hearing 
loss started after service and worsened.  Upon examination, 
clinical findings were essentially negative.  Diagnoses were 
sensorineural hearing loss and tinnitus.

A March 2004 ophthalmology examination report indicates that 
the veteran was 56 years old and had a history of left eye 
trauma in service with retained foreign body (grenade) and 
secondary cataract (longstanding).  It was noted that the 
veteran had no new complaints and his left eye corrected 
vision was "FC" (functional capacity) and corrected right 
eye vision was 20/25.  Examination for diplopia revealed 
negative "ET" (estropia) in the left eye.  Left eye 
motility was ET.  There was an iridocorneal adhesion at 3 
o'clock in the left eye and findings were positive for an 
afferent papillary defect in the left eye with the adhesion 
noted above.  The veteran's left eye retina was attached and 
no masses were appreciated.  The clinical impression was 
longstanding poor visual acuity secondary to dense brunsecent 
cataract in the left eye.  It was noted that the veteran was 
not interested in cataract extraction.  The examiner was 
unsure of visual potential as the veteran had ET.  It was 
also noted that the veteran was stable per previous 
examinations.  In an April 2004 addendum, a VA 
ophthalmologist said the veteran had a long history of poor 
vision in his injured eye.  The VA examiner said the 
veteran's vision was currently too poor to conduct a visual 
field test, was legally blind and the test could not be done.

B.  Legal Analysis

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

As to the veteran's claims regarding increased initial 
ratings for his service-connected tinnitus and PTSD, the 
Board here notes that these are situations where the veteran 
has expressed continuous disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations do not require that the final rating 
be effective the date of the claim.  Rather, the law must be 
taken at its plain meaning and the plain meaning of the 
requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Regarding the veteran's claims for increased evaluations for 
his left eye and left perforated tympanic membrane 
disabilities, although the evaluation of a service-connected 
disability requires a review of the veteran's medical history 
with regard to that disorder, the primary concern in a claim 
for an increased evaluation for service-connected disability 
is the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings.  Francisco v. Brown, 7 Vet. App. at 58.

1.  Initial Rating in Excess of 10 Percent for Tinnitus

Under 38 C.F.R. § 4.87, Diagnostic Code 6260, as in effect 
through June 9, 1999, tinnitus was rated a maximum of 10 
percent disabling if persistent as a symptom of head injury, 
concussion, or acoustic trauma.

The regulations pertaining to the rating of tinnitus under 
Diagnostic Code 6260 were revised, effective June 10, 1999.  
See 64 Fed. Reg. 25,202-210 (May 11, 1999) (codified at 38 
C.F.R. § 4.87, DC 6260 (2004)).  Under the revised criteria, 
effective June 10, 1999, a maximum 10 percent rating is 
warranted for recurrent tinnitus, regardless of its cause.  
38 C.F.R. § 4.87, DC 6260 (2004).

Here, the Board notes that on May 14, 2003, VA published a 
final rule adding a note to Diagnostic Code 6260, clarifying 
that a single rating for recurrent tinnitus was appropriate 
"whether the sound is perceived in one ear, both ears, or in 
the head."  See 68 Fed. Reg. 25,822, 25,823 (2003); 38 
C.F.R. § 4.87, Diagnostic Code 6260, note (2).  As was stated 
in the notice of proposed rulemaking, the amendment 
"involve[d] no substantive change and is consistent with 
current [VA] practice." 67 Fed. Reg. at 59,033.  In other 
words, the intended effect of the change was "to codify 
current standard VA practice by stating that recurrent 
tinnitus will be assigned only a single 10-percent evaluation 
whether it is perceived in one ear, both ears, or somewhere 
in the head."  Id.

Additionally, in a recent opinion, the VA General Counsel 
held that DC 6260, as in effect prior to June 10, 1999, and 
as amended as of that date, authorizes a single 10 percent 
disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral or bilateral.  See 
VAOPGCPREC 2-2003 (May 22, 2003).

Although the veteran was not specifically advised of the 
changes to Diagnostic Code 6260 published on May 14, 2003, or 
the recent VA General Counsel opinion referenced above, the 
Board finds that he is not prejudiced.  Obviously, the 
substance of the DC 6260, as applicable to the veteran's 
claim, remains the same. See Edenfield v. Brown, 8 Vet. App. 
384 (1995).  Therefore, the Board finds that it is not 
necessary to remand the matter for the issuance of a 
supplemental statement of the case concerning the regulatory 
clarification.  See Bernard v. Brown, 4 Vet. App. at 394.

Turning to the merits of the veteran's claim, the Board notes 
that prior to June 10, 1999, the applicable rating criteria 
provided that tinnitus was rated a maximum of 10 percent 
disabling if persistent as a symptom of head injury, 
concussion, or acoustic trauma.  No higher rating for 
tinnitus was available under the Rating Schedule.

Under the revised criteria, effective June 10, 1999, a 
maximum 10 percent rating is warranted for recurrent 
tinnitus, regardless of its cause.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2004).  The veteran's service-connected 
tinnitus is assigned a 10 percent rating, the maximum 
schedular rating assignable for tinnitus under either the old 
regulations or the new regulations effective June 19, 1999.  
Again, no higher rating for tinnitus is available under the 
Rating Schedule.

Nonetheless, the Board notes that the veteran contends that 
he is entitled to an increased rating for his tinnitus.  
Thus, the Board has also considered whether an extraschedular 
rating is warranted.  The Court has held that the question of 
extraschedular rating is a component of a veteran's claim for 
an increased rating.  Bagwell v. Brown, 9 Vet. App. 157 
(1996).  In this case, the Board has reviewed the record and 
notes that there is no competent evidence of record 
demonstrating that the service-connected tinnitus markedly 
interferes with employment.  In addition, there is no 
evidence of record showing that the veteran has been 
frequently hospitalized due to tinnitus.  Consequently, no 
further action on this matter is warranted.

In sum, the Board concludes that the evidence preponderates 
against a finding that a rating in excess of 10 percent is 
warranted for the veteran's service-connected tinnitus.  No 
higher rating is warranted, nor is the evidence is so evenly 
balanced as to allow for the application of reasonable-doubt 
doctrine in this regard.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

2.  Initial Rating In Excess of 30 Percent for PTSD

Effective on November 7, 1996, substantive changes were made 
by regulatory amendment to the schedular criteria for 
evaluating mental disorders, as set forth in 38 C.F.R. §§ 
4.125-132.  See 61 Fed. Reg. 52,695-52,702 (1996) codified at 
38 C.F.R. § 4.130 (2004).  The changes included redesignation 
of section 4.132 as section 4.130, and the revision of the 
newly redesignated section 4.130.  Also, the general rating 
formula for mental disorders was replaced with different 
criteria. And, in some instances, the nomenclature employed 
in the diagnosis of mental disorders was changed to conform 
to the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM- 
IV), which replaced DSM-III-R.

Where pertinent statutes or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, unless Congress has provided otherwise or has 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary has done so. See Baker v. West, 11 Vet. 
App. 163, 168 (1998); Dudnick v. Brown, 10 Vet. App. 79 
(1997) (per curiam order). Qualifying this rule is the 
Court's holding that the Board may not apply the revised 
schedular criteria to a claim prior to the effective date of 
the amended regulations.  See Green v. Brown, 10 Vet. App. 
111, 117 (1997). While, in Rhodan v. West, 12 Vet. App. 55 
(1998), the Court of Appeals for Veterans Claims stated that 
a liberalizing regulation cannot be applied retroactively 
unless the regulation contains language that permits it to be 
so applied, the veteran does get the benefit of having both 
the old regulation and the new regulation considered for the 
period after the change was made during the pendency of the 
claim.

As such, the Board will review the disability under the old 
and new criteria.  The Board notes that the RO evaluated the 
veteran's claim under the old regulations in making its 
rating decision dated August 1996.  The February 1999 
statement of the case evaluated the veteran's claim using the 
new regulations.  The veteran was afforded an opportunity to 
comment on the RO's action.  Accordingly, there is no 
prejudice to the veteran under Bernard v. Brown, 4 Vet. App. 
384 (1993).

Under the old, pre-November 7, 1996, criteria set forth under 
Diagnostic Code 9411 (for PTSD) or DC 9400 (for anxiety) at 
the time of the August 1996 rating decision, mild impairment 
of social and industrial adaptability warranted a 10 percent 
evaluation.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  
A 30 percent disability evaluation was assigned when there 
was definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
Id.  The psychoneurotic symptoms resulted in such reduction 
in initiative, flexibility, efficient and reliability levels 
as to produce definite industrial impairment.  Id.

Further, under the old, pre-November 1996 criteria, a 50 
percent rating for PTSD was assigned when the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired.  Id.  By reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  Id.  A 70 percent 
evaluation for PTSD was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  Id.  A 100 percent evaluation was warranted (1) 
when the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community; (2) where there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or (3) 
where the veteran was demonstrably unable to obtain or retain 
employment.  Id.  The Board notes that each of the three 
criteria for a 100 percent rating under Diagnostic Code 9411 
is an independent basis for granting a 100 percent rating.  
Johnson v. Brown, 7 Vet. App. 95 (1994).

Under the current schedular criteria, effective November 7, 
1996, DC 9411 (for PTSD), is evaluated under the general 
rating formula used to rate psychiatric disabilities other 
than eating disorders.  38 C.F.R. § 4.130 (2003). Where a 
mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication, a 
0 percent evaluation is warranted.

Also under DC 9411, occupational and social impairment with 
occasional transient symptoms that decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by continuous 
medication warrants a 10 percent evaluation.  Id.  A 30 
percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

Finally, a 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

When it is not possible to separate the effects of a non-
service-connected condition from those of a service-connected 
disorder, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); see also 38 C.F.R. § 3.102 (2004).

Giving the benefit of the doubt to the veteran, after 
considering all of the evidence of record, the Board is of 
the opinion that an increased rating of 50 percent, but no 
higher, is warranted for the veteran's service-connected 
PTSD.  The medical evidence indicates that his symptomatology 
has included social isolation, depression, and a need for 
prescribed medication, as documented in the June 1996, 
September 1999, and March 2004 VA examination reports and 
outpatient treatment records.  The VA examiner in June 1996 
described the veteran as moderately impaired; although in 
September 1999, the VA examiner assigned a GAF score of 75 
and described only mild impairment.  When he entered the VA 
alcohol abuse treatment program in December 2001, a GAF score 
of 55 was assigned but, in February 2002, a VA outpatient 
mental status examination report described the veteran as 
well groomed, oriented and cooperative although a GAF score 
of 40 was assigned.  Further, a February 2002 VA outpatient 
psychiatric evaluation indicates that the veteran was 
oriented with intact memory and fair judgment and insight and 
a GAF score of 40 was assigned.  

Additionally, in a January 2003 VA progress note, a VA 
attending psychiatrist noted that the veteran felt depressed.  
In a separate written statement that month, the VA 
psychiatrist noted the veteran's panic attacks, chronic 
anxiety and depression that prevented him from performing 
occupational tasks.  It was noted that the veteran had a 
flattened affect and a GAF score of 35/40 was assigned, with 
a score of 35 for the past year.  

At his February 2003 hearing, the veteran testified that he 
took prescribed medication, Zoloft, for the past year for his 
PTSD, which fluctuated and caused depression, sleeplessness, 
and daily recollections of combat-related events and affected 
his ability to work.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting from DSM-IV).  A GAF score of 30 to 
40 denotes major impairment in several areas, such as work or 
family relations or some impairment in reality testing or 
communication.  A GAF score of 50 denotes serious symptoms or 
serious impairment in social or occupational functioning; a 
GAF score of 60 denotes moderate symptoms or moderate 
difficulty in social and occupational functioning; and a GAF 
score of 70 denotes no more than slight impairment in social 
and occupational functioning.  These scores have been 
recognized by the Court of Appeals for Veterans Claims as an 
indicator of mental health on a hypothetical continuum of 
mental health-illness.  Carpenter v. Brown, 8 Vet. App. at 
242.  It seems wholly appropriate for adjudicators to look to 
these scores in evaluating psychiatric disability since, as 
noted above, the evaluation of such disabilities involves the 
application of a rating schedule that in turn is based on 
average impairment of earning capacity.

Moreover, there is no showing that the GAF scores assigned to 
the veteran were inconsistent with the clinical findings.  
The recent March 2004 VA examination does not reflect 
symptoms inconsistent with a 50 percent disability evaluation 
and described the veteran as moderately impaired.  The 
objective medical evidence further demonstrates that the 
veteran reported sleep difficulty, nightmares and daily 
intrusive thoughts, and was socially isolated.  The VA 
examiner noted that the veteran was moderately impaired 
mostly related to his social disconnection and difficulty 
forming meaningful relationships.
 
As noted above, and as the veteran testified, his PTSD 
symptoms appear to fluctuate.  While in 1996, a VA examiner 
described him as moderately impaired, in 1999, another 
examiner found him only mildly incapacitated but, in 2002, 
major impairment was evidently seen as a GAF score of 40 was 
assigned and in 2003, the veteran's VA treating psychiatrist 
assigned a GAF score of 35 for the past year, but in 2004, 
only moderate impairment was noted when a GAF score of 59 was 
reported.

In view of the foregoing, the Board concludes that the 
evidence is at least in relative equipoise as to the level of 
psychiatric disability, and as to whether it is reasonable to 
conclude that the disability picture is comparable to a 50 
percent evaluation. Overall, the evidence shows that there is 
a question as to which of the two evaluations should apply, 
since the current level of disability arguably, but not 
clearly, approximates the criteria for a 50 percent 
evaluation.  Thus, the Board concludes, with favorable 
resolution of reasonable doubt, that a 50 percent rating 
under Diagnostic Code 9411 is warranted, under both the old 
regulations and those currently in effect.

The Board views the evidence as reflective that the veteran's 
PTSD symptomatology has tended to fluctuate in severity.  For 
example, he required treatment starting in 1996, and 
ultimately involved prescribed medication.  He has 
experienced difficulty in establishing and maintaining social 
relationships. He worked, but his treating VA psychiatrist in 
January 2003, indicated that the chronic anxiety and 
depression due to PTSD disabled the veteran from work 
ability, although in March 2004, a VA examiner opined that 
the veteran's disability level would not preclude him from 
some form of work but, in light of the veteran's history, he 
had difficulty maintaining regular work.  It is apparent that 
the veteran experienced difficulty maintaining his employment 
that, in 2004, he attributed to physical, not psychiatric, 
difficulties, including back and leg disorders.  See 
Mittleider, supra.

It is significant, however, that the veteran's PTSD 
symptomatology did not precisely mirror the symptoms 
illustrative of a 50 percent evaluation under DC 9411.  For 
example, there is little or no evidence in the record of 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; or impaired 
abstract thinking.  However, it is apparent that his 
symptoms, especially his social isolation and depression, 
have impaired his social and occupational functioning by 
reducing his reliability and productivity.  In these 
circumstances, therefore, the Board finds that a 50 percent 
evaluation is warranted for service-connected post-traumatic 
stress disorder.  See 38 C.F.R. § 4.21 (not all cases will 
show all findings specified in the rating criteria, but the 
rating must in all cases be coordinated with actual 
functional impairment).

However, the record does not show persistent symptoms that 
equal or more nearly approximate the criteria for a 70 or 100 
percent evaluation, under the old or current regulations.  
Even though the Board has determined that a 50 percent rating 
is warranted in this case, there is not a question as to 
whether the 70 percent rating should be assigned.  38 C.F.R. 
§ 4.7.  First, we have determined that the increase to 50 
percent is warranted by the reasonable-doubt doctrine.  
Second, the Board would point out that there is simply no 
indication of diagnosed psychiatric impairment to warrant a 
70 percent rating under the old or current regulations.  See 
DC 9411.

The recent March 2004 VA examination findings, to include 
that the veteran was cooperative with affect that was full 
range and fair to good insight and judgment, are barely 
representative of a 50 percent rating under the above-cited 
criteria. Further, there is no convincing evidence of 
suicidal ideation; or evidence of speech that is illogical, 
obscure or irrelevant; near- continuous panic affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control such as unprovoked 
irritability with periods of violence; or spatial 
disorientation. Moreover, even though when examined in 2004, 
the veteran was described as somewhat disheveled and wearing 
a tee shirt and sweats, there has been no demonstration of 
neglect of personal hygiene.  The veteran denied 
hallucinations or delusions.  The medical evidence he had 
close contact with his three siblings.  The objective 
findings of the VA examination reports in 1996, 1999, and 
2004, and the other medical evidence, to include normal 
speech and the report that the veteran is oriented, are 
barely representative of pertinent disability warranting a 50 
percent rating under the current rating criteria.

After a careful review of the available diagnostic codes and 
the medical evidence of record, the Board finds that 
diagnostic codes other than Diagnostic Code 9411 do not 
provide a basis to assign an evaluation higher than the 50 
percent rating assigned by this decision.

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
facial laceration, as the Court indicated can be done in this 
type of case.  Based upon the record, we find that at no time 
since the veteran filed his original claim for service 
connection has the disability on appeal been more disabling 
than as currently rated under the present decision of the 
Board.

3.  Rating In Excess of 30 Percent for Retained Foreign Body
in Left Eye Retina with Traumatic Cataract

The veteran's service-connected left eye disability is 
evaluated under DC 6009-6077.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the specific 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  38 C.F.R. § 4.27.  The diagnostic 
criteria pertinent to diseases of the eye (38 C.F.R. § 4.84a, 
Diagnostic Codes 6000 through 6035) do not specifically set 
forth rating criteria pertinent to retinopathy.  The severity 
of retinopathy can be ascertained, however, as analogous to 
impairment of central visual acuity (DCs 6061 through 6079); 
see 38 C.F.R. § 4.20 (2003).  

According to Diagnostic Code 6000, ratings for unhealed eye 
injuries and other diseases of the eyes listed in DCs 6000 
through 6009 (uveitis, keratitis, scleritis, iritis, 
cyclitis, choroiditis, retinitis, recent intra-ocular 
hemorrhage, and detachment of the retina) are to be rated 
from 10 to 100 percent under the criteria for impairment of 
visual acuity or field loss, pain, rest-requirements or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology, with 10 
percent being the minimum rating during active pathology. 

Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75 
(2004).  Combined ratings for disabilities of the same eye 
should not exceed the amount for total loss of vision of that 
eye unless there is an enucleation or a serious cosmetic 
defect added to the total loss of vision.  38 C.F.R. § 4.80 
(2004).  VA law permits compensation for a combination of 
service-connected and nonservice-connected disabilities, 
including blindness in one eye as a result of service-
connected disability and blindness in the other eye as a 
result of nonservice-connected disability, as if both 
disabilities were service-connected, provided that the 
nonservice-connected disability is not the result of the 
veteran's own willful misconduct.  38 C.F.R. § 3.383(a) 
(2004).

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot (.30 m.) and when further 
examination of the eyes reveals that perception of objects, 
hand movements or counting fingers cannot be accomplished at 
3 feet (.91 m.), lesser extents of visions, particularly 
perception of objects, hand movements or counting fingers at 
distances less than 3 feet (.91 m.), being considered of 
negligible utility.  With visual acuity 5/200 (1.5/60) or 
less or the visual field reduced to 5° concentric 
contraction, in either event in both eyes, the question of 
entitlement on account of regular aid and attendance will be 
determined on the facts in the individual case.  38 C.F.R. § 
4.79 (2004).

Unilateral or bilateral aphakia warrants a 30 percent 
evaluation.  The 30 percent rating is a minimum evaluation 
that is not to be combined with any other rating for impaired 
vision.  When only one eye is aphakic, the eye having poorer 
corrected visual acuity will be rated on the basis of its 
acuity without correction.  When both eyes are aphakic, both 
will be rated on corrected vision.  The corrected vision of 
one or both aphakic eyes will be taken one step worse than 
the ascertained value, but not better than 20/70 (6/21).  The 
combined rating for the same eye should not exceed the 
evaluation for the total loss of vision of that eye, unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.84a, DC 6029 and 
Note (2004).  Dislocated lens will be rated as aphakia.  
38 C.F.R. § 4.84a, DC 6033 (2004).

Vision in one eye will be considered 30 percent disabling if 
visual acuity in the other eye is 20/40 or better under 38 
C.F.R. § 4.84a, DCs 6074, 6077; 20/50 or better under DC 
6076; and 20/70 or better under DC 6078.

Blindness in one eye, having only light perception, will be 
considered 30 percent disabling if visual acuity in the other 
eye is 20/40 or better.  38 C.F.R. § 4.84a, Diagnostic Code 
6070.

A 40 percent rating, or higher, is warranted only if there is 
anatomical loss of the eye and visual acuity in the other eye 
is 20/40 or worse.  See 38 C.F.R. § 4.84a, Code 6066, or if 
there is blindness in one eye and visual acuity of 20/50 or 
worse in the other eye.  38 C.F.R. § 4.48a, Diagnostic Code 
6069, or in the event of enucleation.

Under the criteria for rating impairment of visual field, a 
20 percent rating is warranted if bilateral visual field 
limited to 60 degrees but not 45 degrees; a 30 percent rating 
is warranted if bilateral visual field is limited to 45 
degrees but not to 30 degrees; and a 50 percent rating is 
warranted if the bilateral visual field is limited to 30 
degrees but not 15 degrees.  38 C.F.R. § 4.84a, DC 6080 
(2004).

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80 (2004).

Upon review of the competent medical evidence of record, the 
Board finds that the evidence fails to support a rating in 
excess of 30 percent for the service connected retained 
foreign body in the left eye retina with traumatic cataract.  
This is the maximum amount warranted for visual loss ranging 
from vision of 10/200 in one eye to blindness in one eye 
having only light perception, when the non service-connected 
eye is shown not be blind and is in fact around 20/40.  See 
38 C.F.R. § 4.84a, Diagnostic Codes 6070, 6074, 6077 (2004).

The Board finds that the veteran's total loss of vision does 
not more closely resemble that of an enucleation.  The left 
eye, while showing evidence of afferent papillary defect with 
reduced vision and described as legally blind in 2004, has 
never been noted on examination to appear to be a serious 
cosmetic defect.  Nor is there evidence of diplopia or that 
the retina was detached.  The most recent VA ophthalmology 
examination of March 2004 noted that the motility was "ET" 
but clinical findings were stable as per previous examination 
(in February 2002 when PERRL was reported).  Therefore, the 
criteria for a 40 percent evaluation are not met.

The provisions for rating vision loss under 38 C.F.R. § 4.84a 
do not expressly distinguish between a service-connected 
disability in one eye and a nonservice connected disability 
in the other eye.  The Court of Appeals for Veterans Claims 
has noted this discrepancy.  See Bagwell v. Brown, 9 Vet. 
App. at 339-40; Villano v. Brown, 10 Vet. App. 248, 250-51 
(1997).  The Board notes that any interpretation of 38 C.F.R. 
§ 4.84a must begin with the premise that VA is only 
authorized to award compensation for service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Absent a 
specific authorizing statute, such as 38 U.S.C.A. 
§ 1160(a)(1) (West 2002) (blindness in a non-service eye may 
be considered in combination with service connected blindness 
in the other eye for compensation purposes), VA has no 
authority to award disability compensation (other than 
pension and 38 U.S.C.A. § 1151 benefits) for non-service 
connected disability.  See Boyer v. West, 12 Vet. App. 142, 
144-5 (1999) (VA may not provide compensation for non-service 
connected disability unless specifically authorized by 
statute).

VA's General Counsel has already voiced opinion as to the 
proper interpretation of 38 C.F.R. § 4.84a.  In VAOPGCPREC 
32-97 (Aug. 29, 1997), the General Counsel was faced with the 
question as to whether the hearing loss provisions of 38 
C.F.R. § 4.85(b) required the non-service connected hearing 
loss disability to be considered normal for purposes of 
computing the service connected rating.  Similar to 38 C.F.R. 
§ 4.84a, the provisions for rating hearing loss under 38 
C.F.R. § 4.85 do not expressly distinguish between a service 
connected disability in one ear and a nonservice connected 
disability in the other ear.  The General Counsel concluded 
that a general rule existed that only service connected 
disability can be considered in awarding compensation.  The 
Boyer Court accepted the General Counsel's interpretation of 
38 C.F.R. § 4.85(b) as "reasonable."  Boyer, 12 Vet. App. 
at 144. The Boyer Court further stated that "even if the 
Court were to assume that the Secretary intended to 
compensate for non- service-connected hearing loss beyond 
that provided in section 1160, in the absence of a statutory 
provision authorizing such compensation and given the 
limitations imposed by sections 1110 and 1131 restricting 
compensation to service-connected conditions, such a 
regulation would be invalid as exceeding the scope of the 
statute."  Id.

The Board finds that the principles enunciated in VAOPGCPREC 
32-97 and Boyer control the interpretation of 38 C.F.R. § 
4.84a in this case.  In the absence of total blindness of the 
non-service connected right eye, the non-service-connected 
right eye must be considered to be normal (20/40 or better) 
for rating purposes.  See 38 U.S.C.A. § 1160(a)(1) (West 
2002); 38 C.F.R. §§ 3.383, 4.78, 4.79 (2004).

Based upon the above, the Board finds that a 30 percent 
rating is warranted for the service-connected retained 
foreign body in the left eye retina with traumatic cataract.  
Given the foregoing observations, the Board finds that, under 
the above-cited criteria, the preponderance of the evidence 
is against a rating in excess of 30 percent.  38 U.S.C.A. §§ 
1155, 5107 (old and new version); 38 C.F.R. § 4.84a, DC 6009-
6077.

4.  Compensable Rating for Perforated Left Tympanic Membrane
with Bilateral Hearing Loss

The veteran's service-connected left ear disability is 
evaluated under DC 6211-6100.  Here, the underlying 
disability, left perforated tympanic membrane, is evaluated 
as to hearing loss, under Diagnostic Code 6100.

The Board has duly noted the veteran's statements regarding 
the effect that his service-connected ear disability has had 
on his life.  In evaluating service-connected hearing 
impairment, however, disability ratings are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 
(1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Effective June 10, 1999, certain regulatory changes were made 
to the criteria for evaluating audiological disabilities.  
See 64 Fed. Reg. 25,202-210 (1999) (now codified at 38 C.F.R. 
§§ 4.85- 4.87 (2003)).  The veteran's claim for an increased 
(compensable) rating for his service-connected perforated 
left tympanic membrane with bilateral hearing loss was 
received at the RO in June 1994.  Except for exceptional 
hearing patterns discussed below, however, the amendment did 
not change the criteria for evaluating bilateral hearing 
loss, nor did it change the noncompensable level of 
evaluation assignable for tympanic membrane perforation under 
Diagnostic Code 6211 or hearing loss under DC 6100.

The Board further observes that summary information 
accompanying the regulatory changes to the rating criteria 
for evaluating audiologic disabilities specifically indicates 
that, except for certain "unusual patterns of hearing 
impairment", the regulatory changes do not constitute 
liberalizing provisions.  38 C.F.R. § 4.86.  The "unusual 
patterns of hearing impairment" include cases where the pure 
tone thresholds at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
where the pure tone thresholds are 30 decibels or less at 
1,000 Hertz and 70 decibels or more at 2000 Hertz.  The 
evidence of record indicates that the veteran's bilateral 
hearing loss pattern does not fit the requirements of an 
unusual pattern of hearing impairment.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent, based upon organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry testing 
in the frequencies at 1000, 2000, 3000, and 4000 Hertz per 
second.  The rating schedule establishes eleven different 
auditory acuity levels, designated from Level I for 
essentially normal auditory acuity to Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes (DCs) 
6100-6110 (effective prior to June 10, 1999) and 38 C.F.R. §§ 
4.85, 4.87, DC 6100 (effective June 10, 1999).  In situations 
where service connection has been granted for defective 
hearing involving one ear, and the veteran does not have 
total deafness in both ears, a maximum 10 percent evaluation 
is assignable where hearing in the service-connected ear is 
at level X or XI.  See 38 C.F.R. §§ 3.383, 3.385, 4.85-4.87, 
Table VII, DCs 6100, 6101 (prior to June 10, 1999) and 38 
C.F.R. §§ 4.85-4.87, DC 6100 (effective June 10, 1999).

In reaching our determination, the Board observes that both 
the old and new regulations would yield the assignment of a 
noncompensable disability rating for the service-connected 
perforated left tympanic membrane with bilateral hearing 
loss, by means of the application of the Rating Schedule, 
under either set of criteria, to the numeric designations 
assigned after audiometric evaluation.  Id.

The results of the May 1996 VA examination indicate that 
there was an average pure tone threshold in the veteran's 
right ear of 15 decibels with speech recognition of 92 
percent, and an average of 28 decibels with speech 
recognition of 92 percent in the left ear.  Evaluating these 
test scores based on Table VI, found at 38 C.F.R. § 4.85, 
reflects that the veteran's right ear hearing acuity was at 
Level I and his left ear hearing acuity was at Level I 
corresponding to the noncompensable percent disability 
evaluation that is currently assigned.

The results of the August 1999 VA examination indicate that 
there was an average pure tone threshold in the veteran's 
right ear of 21 decibels with speech recognition of 94 
percent, and an average of 31 decibels with speech 
recognition of 94 percent in the left ear.  Evaluating these 
test scores based on Table VI, found at 38 C.F.R. § 4.85, 
reflects that the veteran's right ear hearing acuity was at 
Level I and his left ear hearing acuity was at Level I 
corresponding to the noncompensable percent disability 
evaluation that is currently assigned.

The results of the March 2004 VA examination indicate that 
there was an average pure tone threshold in the veteran's 
right ear of 23 decibels with speech recognition of 96 
percent, and an average of 39 decibels with speech 
recognition of 98 percent in the left ear.  Evaluating these 
test scores based on Table VI, found at 38 C.F.R. § 4.85, 
reflects that the veteran's right ear hearing acuity was at 
Level I and his left ear hearing acuity was at Level I 
corresponding to the noncompensable percent disability 
evaluation that is currently assigned.

These recent levels of hearing acuity, as reflected on Table 
VII of 38 C.F.R. § 4.85, are entitled to a noncompensable 
percent evaluation, and no more.  In order to be assigned a 
10 percent disability rating, the veteran would have to have 
Level V hearing in at least one ear, or Level III hearing in 
one ear and Level IV hearing in the other ear.  None of the 
examination findings on VA and non-VA examination has 
reflected that level of disability.

The Board has carefully considered the veteran's contentions 
in this matter.  The Rating Schedule provides the criteria 
for rating the disabilities and assigning compensation 
benefits.  Again, the criteria encompass what is termed the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  We appreciate the veteran's concern that 
he is unable to hear conversation when there is background 
noise, but no specific compensation is provided based upon 
such inability; it is impairment of earning capacity that is 
paramount.  Our sympathy is with the veteran, however, here, 
the objective evidence is at the crux of the matter, and it 
provides no appropriate basis for granting compensation for 
the level of bilateral hearing loss currently demonstrated.

Further, the Board has carefully reviewed the entire record 
in this case; however, the Board does not find the evidence 
to be so evenly balanced that there is doubt as to any 
material issue regarding the matter of an increased 
(compensable) initial rating for the service-connected 
bilateral hearing loss.  The preponderance of the evidence is 
clearly against the claim.  38 U.S.C.A. § 5107 (old and new 
version).

V.  Earlier Effective Date Claims

A.  Effective Date Earlier than March 18, 1994, for Grant
of Service Connection for PTSD

1.  Factual Background

The evidence reflects that on March 18, 1996 the veteran 
submitted a written statement construed as a formal claim for 
service connection for PTSD.  Thereafter, the RO reviewed the 
veteran' service records and pertinent medical records and 
examination reports.  In an August 1996 rating decision, the 
RO granted service connection and a compensable disability 
evaluation, effective from March 18, 1996.

In written statements and at his February 2003 Board hearing, 
the veteran asserted that an earlier effective date was 
warranted for his grant of service connection for PTSD.  He 
said he self medicated with alcohol to cover his PTSD and 
that if VA had reviewed his combat record when he was treated 
for alcoholism he would have been treated for PTSD-sometime 
in the early 1990s, although he said he did not file a formal 
claim at that time.

2.  Legal Analysis

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a).  
This statutory provision is implemented by a regulation which 
provides that the effective date for disability compensation 
will be the date of receipt of the claim or the date the 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.  
The date of entitlement to an award of service connection 
will be the day following separation from active service or 
the date entitlement arose if the claim is received within 
one year after separation from service; otherwise, it will be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  In this context, it should be 
noted that the provisions of 38 U.S.C.A. § 5110 refer to the 
date an "application" is received. While the term 
"application" is not defined in the statute, the 
regulations use the terms "claim" and "application" 
interchangeably, and they are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p); Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155 (2004).  See Norris v. West, 12 Vet. 
App. 413, 421 (1999), distinguishing between an original 
claim and a claim for increased rating, the latter of which 
may be initiated by a medical examination or hospitalization, 
under 38 C.F.R. § 3.157.

In the present case, however, there is no contention made by 
the veteran, nor does the record reflect, that the veteran's 
grant of service connection and compensable disability rating 
for PTSD was based upon a claim filed within the first year 
after he left service in 1969.  Moreover, the present appeal 
arose from the RO's action with regard to the veteran's claim 
for service connection for PTSD, filed in 1996, with respect 
to which, after service connection was granted (and a 
compensable disability evaluation assigned), he sought an 
earlier effective date.  Thus, the exception in the law for 
claims filed shortly after service would not be for 
application in the instant case.

Based upon a complete review of the evidence on file in this 
case, the Board finds that the effective date of March 18, 
1996, would be the earliest effective date assignable for 
service connection for PTSD, as a matter of law.  The date of 
receipt of the veteran's original claim seeking service 
connection for PTSD was more than one year after his 
separation from service in 1969.  Accordingly, the applicable 
regulation dictates that the effective date is the later of 
the date of receipt of the claim, or the date entitlement 
arose.

Here, the veteran filed an original request for disability 
compensation benefits for PTSD on March 18, 1996.  At his 
2003 hearing, he asserted that he had a mental illness that 
was due to service and manifested in the 1990s and that VA 
should have detected.  After reviewing the pertinent 
evidence, from both military and medical sources the RO, in 
an August 1996 rating decision, granted entitlement to 
service connection for PTSD and awarded a compensable 
disability evaluation effective from March 18, 1996, the date 
of receipt of the claim.  See Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998), to the effect that "a claim must be 
filed in order for any type of benefit to be paid."  

Although the veteran contends that service connection for 
PTSD should be granted from evidently from the 1990s (prior 
to 1996), there is no evidence on file identifying any 
document on which he had claimed disability at that time.  It 
was his March 18, 1996, written statement and application for 
benefits that ultimately led to the August 1996 rating 
action, in which service connection was granted, effective 
from March 18, 1996.

The Board appreciates the veteran's testimony regarding his 
claim, however, in view of the foregoing, the Board would 
have to conclude that there would be no basis upon which to 
establish an effective date for service connection for PTSD, 
any earlier than that which has been currently assigned, 
i.e., March 18, 1996.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.

B.  Effective Date Earlier than June 9, 1994, for Award of 30 
Percent
Evaluation for Service-Connected Left Eye Disability

1.  Factual Background

The evidence reflects that an April 1970 rating decision 
granted service connection for a retained foreign body of the 
left eye retina, and assigned a 10 percent disability 
evaluation.  The veteran submitted a timely notice of 
disagreement (NOD) as to the evaluation assigned and, in 
March 1971, the RO provided him with a SOC.  He did not 
perfect his appeal, and the RO's decision became final. 

In March 1976, the veteran submitted a written claim, in 
pertinent part, for an increased rating for his service-
connected left eye disability.  Thereafter, he failed to 
report for VA examinations scheduled in June 1976 and, in a 
June 1976 letter, the RO advised the veteran that his claim 
for increased benefits was denied because he failed to report 
for scheduled examinations.  The veteran subsequently 
indicated in writing that he was willing to report for new 
examinations, but records indicate he failed to report for VA 
examinations scheduled in August 1976.
 
In February 1979, the veteran submitted a claim, in pertinent 
part, for an increased rating for his service-connected left 
eye disability.  Thereafter, the RO obtained relevant VA 
medical records and, in a February 1980 decision, the RO 
denied the veteran's claim.  He perfected an appeal as to the 
matter and, in a June 1983 decision, the Board denied the 
veteran's claim for a rating above 10 percent for a retained 
foreign body in the retina of the left eye.

In a June 1983 letter to the Board, the veteran objected to 
its decision and indicated that he wanted to submit a private 
ophthalmologist's opinion within three months.  He also 
appeared to raise a new claim of entitlement to service 
connection for a traumatic cataract, noted in the RO's 
January 1984 letter to him.  Upon review of an April 1984 
medical opinion that favored the veteran's claim, in a May 
1984 rating decision, the RO granted service connection for 
traumatic cataract of the left eye and recharacterized the 
veteran's service-connected left eye disability as retained 
foreign body in the retina of the left eye with traumatic 
cataract.  The previously assigned 10 percent disability 
evaluation was confirmed and continued.

In July 1984, the RO received the veteran's NOD as to the 
disability evaluation assigned to his service-connected left 
eye disability and, in September 1984, the veteran was 
provided with an SOC as to the matter of an increased rating 
for the left eye disability.  He did not perfect his appeal 
as to this claim, and the RO's decision became final.

In September 1986, the RO received a medical record 
indicating VA hospitalized the veteran from March to April 
1986 for treatment of alcohol dependence.  Pertinent 
diagnoses at that time were status post eye trauma.  In an 
unappealed October 1986 rating decision, the RO confirmed and 
continued the previously assigned 10 percent disability 
evaluation for the service-connected left eye disability.

On June 9, 1994, the veteran submitted a new claim for an 
increased rating for the service-connected left eye 
disability.  In conjunction with this claim, the RO reviewed 
VA medical records and findings of the May 1996 VA 
examination report that noted left eye uncorrected visual 
acuity was 10/200.  In an August 1996 rating decision, the RO 
awarded a 30 percent evaluation for the veteran's service-
connected left eye disability, effective from June 9, 1994.

In his written statements and oral testimony during his 
February 2003 Board hearing, the veteran argued that an 
earlier effective date was warranted for his increased 
rating.

2.  Analysis

The assignment of effective dates for increased evaluations 
is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The 
statute provides, in pertinent part, that the effective date 
of an evaluation and award of compensation based upon an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).

An exception to that general rule applies under circumstances 
where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation. In that circumstance, the law provides that the 
effective date of the award "shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  See Harper v. Brown, 10 Vet. App. 125, 126 
(1997); see also VAOPGCPREC 12-98, at 3 (1998).  The term 
"increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R. § 
3.400 means an increase to a higher disability level.  See 
Hazan v. Gober, 10 Vet. App. 511 (1997).

However, notwithstanding the effective date assigned for 
either an original grant of benefits or an increased rating, 
under the law, the commencement of payment of VA monetary 
benefits is delayed until the first day of the calendar month 
following the month in which the effective date of the award 
is assigned.  See 38 U.S.C.A. § 5111(a) (West 2002); 38 
C.F.R. § 3.31 (2004).

In determining when it first became factually ascertainable 
that an increase in disability had occurred, the Board will 
consider the evidence in relation to the criteria for 
evaluating the veteran's left eye disorder.  Disability 
ratings are based upon schedular requirements that reflect 
the average impairment of earning capacity occasioned by the 
state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2004).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2 (2004).  An evaluation of the level 
of disability must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2004).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. §§ 3.102, 4.7 (2004).

As noted above, an evaluation of 30 percent is assigned 
whenever any visual impairment of the right eye is not 
service-connected and visual acuity is 10/2000 in the left 
eye.  See 38 C.F.R. § 4.84a, Diagnostic Code 6009-6077.

The Court has made it plain that the date of the filing of a 
claim is controlling in determinations as to effective dates.  
See Lalonde v. West, 12 Vet. App. 377, 380 (1999) (citing 
Hazan v. Gober, supra; Washington v. Gober, 10 Vet. App. 391 
(1997); and Wright v. Gober, 10 Vet. App. 343 (1997).  In 
Lalonde, the Court stated that the effective date of an award 
of service connection is not based upon the date of the 
earliest medical evidence demonstrating entitlement, but on 
the date that the application upon which service connection 
was eventually awarded was filed with VA.  Id.  In Hazan, the 
Court held that a prior Board decision as to the degree of 
disability does not bar consideration of earlier evidence as 
to the effective date of a post-Board decision increase, even 
though any effective date awarded cannot be earlier than the 
decision of the Board.

Applying the law and regulations to the case at hand, the 
Board notes that the veteran, in his oral and written 
statements, contends in that an earlier effective date is 
warranted for the increased rating for his left eye 
disability and that, in the context of this decision, his 
increased evaluation should be granted from some unspecified 
date prior to June 9, 1994.

As it is the "unequivocal command" of 38 U.S.C.A. § 5110(a) 
that the effective date of benefits cannot be earlier than 
the filing of an application therefor, Rodriguez v. West, 189 
F.3d 1351, 1354 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 
(2000), the RO, in its August 1996 decision, essentially 
granted the earliest effective date for a grant of a 30 
percent schedular rating for the left eye disability that the 
law allows, i.e., June 19, 1994, the date of receipt of the 
claim for the increased rating for the left eye disability.

The date of VA medical reports may be used to establish the 
effective date of entitlement to an increased rating in a 
case where service connection is already established.  See 38 
C.F.R. § 3.157(b)(1) (2004).  Although any communication or 
action indicating an intent to apply for one or more benefits 
administered by VA "may be considered an informal claim,"  
38 C.F.R. § 3.155(a), even an informal claim for VA benefits 
"must identify the benefit sought."  Brannon v. West, 12 
Vet. App. 32, 35 (1998) (Court's emphasis).

Here, the veteran claimed service connection for a left eye 
disability and his claim was granted, with a 10 percent 
disability rating, in the April 1970 rating decision.  In 
March 1976, the veteran submitted a new claim for an 
increased rating for the left eye disability, but he failed 
to report for scheduled VA examinations, and the RO denied 
his claim.  The veteran did not appeal the RO's 
determination, and it became final.

In February 1979 the veteran submitted a new claim for an 
increased rating and, in February 1980 the RO denied his 
claim.  The veteran perfected his appeal as to the matter of 
a rating in excess of 10 percent for the left eye disability 
and, in a June 1983 decision, the Board denied his claim for 
an increased rating.  Thereafter, in a May 1984 rating 
decision, the RO granted service connection for a traumatic 
cataract, recharcterized the left eye disability as retained 
foreign body in left eye retina with traumatic cataract and 
confirmed and continued the previously assigned 10 percent 
disability rating.  The veteran filed an NOD as to the RO's 
rating action and a SOC was issued, but he did not perfect 
his appeal as to this matter.  Then, in an October 1986 
rating decision, the RO confirmed and continued the 
previously assigned 10 percent rating decision assigned for 
the service-connected left eye disability.  The veteran did 
not appeal the RO's action and it became final, subject to 
any future claim for an increase in the rating.  See e.g., 
Hamilton v. Brown, 4 Vet. App. 528, 538 (1993) (en banc), 
aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (appeal remains pending 
until final RO or Board decision is rendered, or appeal is 
withdrawn by claimant).

Thereafter, on June 9, 1994, the RO received the veteran's 
new and most current claim for an increased rating and, after 
additional procedural and evidentiary development, in August 
1996, the RO awarded a 30 percent schedular rating for the 
service-connected left eye disability, effective from June 9, 
1994. 

In his written statements and oral testimony, the veteran has 
contended that an earlier effective date should be considered 
for an increased rating for the left eye disability and that, 
thus, an earlier effective date is warranted for the award of 
the 30 percent schedular evaluation for the service-connected 
left eye disability.  As noted above, however, the earliest 
date than an increase in disability compensation may be 
assigned is when it is factually ascertainable that an 
increase in the disability has occurred, if a claim is 
received within one year from that date; otherwise the 
increase must be from the date of receipt of claim.  An 
increase in disability, in this case a showing of left eye 
visual acuity of 10/200 and any visual impairment in the 
right eye was not service connected, must have been factually 
ascertainable within one year immediately prior to the 
application date.

The foregoing record plainly shows that service connection 
for the left eye disability was granted by the RO in April 
1970, and that at that time a 10 percent disability 
evaluation was awarded.  He did not perfect an appeal as to 
the disability evaluation then assigned.  He also did not 
appeal a June 1976 RO determination that an increased rating 
was unwarranted.  The veteran appealed a February 1980 RO 
action but, in a June 1983 decision, the Board denied the 
veteran's claim for an increased rating for the left eye 
disability.

The veteran sought an increased rating shortly thereafter, on 
June 9, 1994, and, in August 1996, the RO awarded a 30 
percent schedular evaluation, effective from June 9, 1994.  
Under the law, the earliest possible date assignable for the 
award of the 30 percent schedular evaluation for the left eye 
disability would have been June 9, 1993; however, the 
competent medical evidence of record does not demonstrate 
that prior to June 9, 1994, it was factually ascertainable 
that the veteran's increase in disability occurred.

It was the veteran's June 9, 1994, written statement that set 
forth the process for the August 1996 rating decision that 
awarded the 30 percent schedular evaluation for the left eye 
disability.

The Board acknowledges that the appellate process is often a 
lengthy one, as in the veteran's case.  Nevertheless, it was 
his June 9, 1994, written statement that initiated his new 
claim for an increased rating and led to the RO's August 1996 
award of the 30 percent schedular rating.

In view of the foregoing, the Board concludes that there is 
no basis upon which to establish an effective date for a 30 
percent rating for the service-connected left eye disability 
any earlier than June 9, 1994.


ORDER

Service connection for a back disorder is denied.

Service connection for a leg disorder is denied.

Service connection for a dental condition is denied.

Service connection for a skin disease, claimed as a residual 
of exposure to Agent Orange, is denied.

Service connection for a liver disease, claimed as residual 
of exposure to Agent Orange, is denied.

Service connection for a urinary tract disease, claimed as a 
residual of exposure to Agent Orange, is denied.

Service connection for a respiratory disease, claimed as a 
residual of exposure to Agent Orange, is denied.

An initial rating in excess of 10 percent for tinnitus is 
denied.

(Continued next page)

ORDER (Continued)

An initial rating of 50 percent for PTSD is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.

A rating in excess of 30 percent for a retained foreign body 
in the left eye retina with traumatic cataract is denied.

A compensable rating for a perforated left tympanic membrane 
with bilateral hearing loss is denied.

An effective date earlier than March 18, 1994, for the grant 
of service connection for PTSD is denied.

An effective date earlier than June 9, 1994, for the award of 
a 30 percent evaluation for the veteran's service-connected 
left eye disability is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


